                      Case 8:19-cv-01251-MWF-KS Document 1 Filed 06/21/19 Page 1 of 10 Page ID #:1
                                                                                                                  ~~~
                                                                                           FILED               ~'~ ~ °~
                      1Rod Pacheco (State Bar No. 112432)
 ~ ,                   Brian Neach (State Bar No. 242801)
                     2 Molly J. Magnuson (State Bar No. 229444)                    ~~►~ J~1~~ 2 l P 2~
                                                                                                       ~S
                       PACHECO & NEACH,P.C.
     ~_, ~_ ,        3 Three Park Plaza, Suite 120                                 GE~7RAL C71S7. QF
                       Irvine, California 92614                                         S/~MTA AH,~ C~4L(l~.
         r,          4 Telephone:(714)462-1700
c ~~.t
                       Facsimile:(714)462-1785
                                                                                   B ~.~t11
                     5 Email: rpacheco(c~pncounsel.com
~e                              bneach~apncounsel.com
                     6          mmagnuson(a~pncounsel.com
                     7     Attorneys for Relator FRANK HERNANDEZ
                     8
                                                    UNITED STATES DISTRICT COURT
                     9
                                      CENTRAL DISTRICT OF CALIFORNIA,SOUTHE
                 10                                                                 RN DIVISION

                 11       UNITED STATES OF AMERICA ex rel.         CASE NO.
                          FRANK HERNANDEZ,                                    SACV19-01251 MWF(KSx)
                 12 '
                                       Plaintiff,                  COMPLAINT FOR VIOLATIONS OF
                 13
                                                                   FEDERAL FALSE CLAIMS ACT
                                vs.
                 14
                          PREMIER STUDENT LOANS,INC,a              FILED UNDER SEAL PURSUANT TO
                15        California Corporation;PREMIER           31 U.S.C. § 3729,et seq.
                          STUDENT LOANS INC., a California
                16        Corporation; TRUE COUNT STAFFING,
                          INC. dba SL ACCOUNT                      JURY TRIAL DEMANDED
                17        MANAGEMENT,a California
                          Corporation; CONS[JIVIER ADVOCACY
                18        CENTER,INC., a California Corporation;
                          KAINE WEN,an Individual; ALBERT
                19        KIM,an Individual; and DOES 1 through
                          50,
                20
                                      Defendants.
                21
                22
              23
              24
              25
              26
              27
              28


                                                               COMPLAINT
       Case 8:19-cv-01251-MWF-KS Document 1 Filed 06/21/19 Page 2 of 10 Page ID #:2




       1                      JURISDICTION, VENUE,AND PRELIMINARY MATTERS
      2               1.     This is an action to recover damages and penalties on behalf of
                                                                                                the United States
      3 ~ arising from false claims, false statements, and other conduct
                                                                             by the Defendants in violation of
     4 i the federal False Claims Act, 31 U.S.C. § 3729, et seq. This
                                                                      Court has jurisdiction pursuant to
     5 28 U.S.C. §§ 1331 and 1345 and 31 U.S.C. § 3732.
     6             2.
                    Venue is proper in the Central District of California under 31 U.S.C
                                                                                          . § 3732(a)
     7 and 28 U.S.C. § 1391(b), because a substantial part ofthe events or
                                                                            omissions giving rise to the
     8 claim occurred in this district or the Defendants may be found here,
                                                                            and acts proscribed by 31
     9      U.S.C. § 3729 occurred in this district.
  10               3.       As required by 31 U.S.C. § 3730(b)(2), Relator will be serving
                                                                                               the United States
  11        Attorney General and the United States Attorney for the Centra
                                                                           l      District of California with
 12        copies ofthis Complaint along with written disclosures of materi
                                                                                  al evidence related to the
 13        Complaint. The disclosure statement supports the allegations
                                                                        herein of false       claims against the
 14        United States by Defendants.
 15               4.        As required by the False Claims Act,this Complaint is being
                                                                                            filed under seal and
 16 ~ shall not be served on Defendants until the Court so orders.
 17                                                     PARTIES
 18               5.       Relator Frank Hernandez("Relator") is a resident of California
                                                                                              and a United
 19 i States citizen. Relator is over eighteen (18) years of age, is not
                                                                         under any legal or        other
20         disability, and is the original source of the allegations delineated
                                                                                  herein, which he bases upon his
21 own personal knowledge, investigation, and observation. Relato
                                                                     r brings this civil action for
22 violation of 31 U.S.C. § 3729, et seq. for himself and on behalf of
                                                                       the United States government,
23 pursuant to 31 U.S.C. §§ 3730(b)(1) and (b)(2).
24               6.        Upon information and belief, defendant Premier Student Loans
                                                                                        , Inc.("Premier I")
25 is a corporation organized under the laws of California. Premier
                                                                      I was dissolved in January
26 2019. Prior to its dissolution, Premier I was in the business of
                                                                    providing federal student loan
27 consolidation services.
28               7.        Upon information and belief, defendant Premier Student Loans
                                                                                             Inc.("Premier II")

                                                        COMPLAINT
      Case 8:19-cv-01251-MWF-KS Document 1 Filed 06/21/19 Page 3 of 10 Page ID #:3




      1     is a corporation organized and existing under the laws of
                                                                        California. Premier II is in the
      2     business of providing federal student loan consolidation servic
                                                                              es.
      3            8.      Upon information and belief, defendant True Count Staffi
                                                                                        ng, Inc. dba SL Account
     4      Management("SLAM")is a corporation organized and existi
                                                                            ng under the laws of California.
     5      SLAM is in the business of providing federal student loan conso
                                                                               lidation services.
     6             9.      Upon information and belief, defendant Consumer Advocacy
                                                                                            Center, Inc.
     7 ("CAC")is a corporation organized and existing under the laws
                                                                               of California. CAC is in the
     8      business of providing federal student loan consolidation servic
                                                                            es.
     9             10.
                    Upon information and belief, defendant Kaine Wen("Wen")
                                                                                is the principal of
 10  Pre miere I, Premier II, and SLAM. Relator is informed and belie
                                                                      ves that Wen resides in Azusa,
 1 1 California. In addition to his role at defendant Companies,
                                                                 Wen is also a member ofthe State
 12        Bar of California.
 13               11. Upon information and belief, defendant Albert Kim ("Kim")
                                                                                   is the principal of
 14        CAC. Relator is informed and believes that Kim resides in
                                                                     Anaheim, California.
 15               12.     The true names and capacities of the defendants named above
                                                                                           as Does 1 through
 16        50, inclusive, are unknown to Relator, who will seek leave of
                                                                           Court to amend the Complaint to
 17        allege the names and capacities of such defendants, together
                                                                          with any additional charging
 18        allegations, at such time as they are ascertained.
19 '                     DEFENDANTS'SCHEME TO DEFRAUD THE UNITED
                                                                                          STATES
20 ~              13.     Defendants Premier I, Premier II, SLAM,and CAC,all based
                                                                                           in Irvine, California,
21        are third party student loan processing companies, which claim
                                                                            to assist borrowers with
22        document preparation for government loan repayment progr
                                                                         ams and claim to help them receive
23        loan forgiveness. These Companies were run together by
                                                                 Wen and Kim, out          of the same office
24        space. From at least 2015, Defendants Premier I, Premier II, SLAM
                                                                                    ,CAC, Wen,and Kim
25 (collectively,"Defendants") engaged in a scheme to defraud the
                                                                              United States Department of
26 Education("DOE")and the individual borrowers who utiliz
                                                                        ed Defendants' services, as
27        explained herein.
28               14.     Various programs offered through the DOE allow a borro
                                                                                      wer to lower his or her

                                                       COMPLAINT
     Case 8:19-cv-01251-MWF-KS Document 1 Filed 06/21/19 Page 4 of 10 Page ID #:4




  1     student loan monthly payments. Most federal student loans are eligible for at least one income-
  2    driven repayment("IDR") plan, which are designed to make student loan debt more manageable
  3    by reducing monthly payment amounts. An IDR plan through the DOE sets a monthly student
  4    loan payment at an amount that is intended to be affordable based on an individual's income and
  5 ' family size. Generally, an individual's payment amount under an IDR plan is a percentage of
 6     discretionary income. The percentage is different depending on the plan selected. The
  7    repayment period is anywhere from 10 to 25 years, depending on the applicable plan. If the
 8 federal student loans are not fully repaid at the end of the repayment period, any remaining loan
 9     balance is forgiven. It is possible, depending on income and family size, to reduce a borrower's
 10    monthly payment to $0 per month.
11             15.    Under.all ofthe IDR plans offered by the DOE,the required monthly payment
12     amount may increase or decrease if income or family size changes from year to year. Each year,
13     a borrower is required to "recertify" his or her income and family size, regardless of whether
14 ~ there has been a change or not.
15            16.    Information about the various repayment plans offered by the DOE is available on
16     its website; www.studentloans.gov. The website also allows a bower to access the online IDR.
17     plan or recertification request, which form is referred to as OMB No. 1845-0102. The website
18     indicates that the process takes an average often minutes and also notes that there is no
19     application fee to complete an IDR plan request.
20            17.    Over the course of the four years leading to the filing ofthis Complaint,
21     Defendants managed more than 55,000 individual client-borrowers in connection with document
22     preparation for government loan repayment programs. These individuals, located in all fifty
23     states, were solicited by Defendants through various marketing channels, including primarily
24     through direct mailers. Defendants employ approximately 150 sales representatives who are
25     tasked with enrolling clients with their services.
26            18.    Premier I and II (collectively,"Premier") operate as the "Enrollment Center" for
27    the other entity defendants which, in turn, handle the loan application processing and servicing
28 for their client-borrowers. When a borrower contacts Premier, a representative of the company

                                                     COMPLAINT
      Case 8:19-cv-01251-MWF-KS Document 1 Filed 06/21/19 Page 5 of 10 Page ID #:5




      1     handles the initial intake of information and sets up an IDR plan account far
                                                                                            the borrower
     2      through the DOE's website, www.studentloans.gov. At all material times,
                                                                                    Premier has charged
     3      its client-borrowers an initial upfront fee of approximately $1,200 or more
                                                                                          for its initial services,
     4 ( which is either due in full or in installment payments.
     5             19.    Notably, the services offered by Defendants are available to consumers for free
     6     through the DOE's website.
     7            20.     At all material times, Defendants, through their sales representatives, affirmatively
     8     represented to their client-borrowers or otherwise led them to believe that
                                                                                         their monthly loan
     9     payments to the DOE would be approximately $40 per month. In order to ostensi
                                                                                                 bly make these
 10        payments to the DOE on behalf of their client-borrowers, Defendants then
                                                                                         billed and collected
 11        from their client-borrowers $40 per month. These amounts, however, were
                                                                                   not remitted to the
 12 DOE for loan repayment on behalf ofthe client-borrowers.. Instead, the monies
                                                                                  were. retained by
 13        Defendants who,through the use of various fraudulent practices described below,
                                                                                                 attempted to
 14        reduce their client-borrowers' monthly payments to zero so that Defendants
                                                                                          could retain the
 15        monthly payments for themselves.
 16              21.     At all material times, once an IDR plan account was set up by Premier,the loan
17        was then sent to one of several entities established by defendants Wen and Kim
                                                                                              to handle the
18        loan application and servicing functions. These entities include SLAM and
                                                                                    CAC,and
19        potentially many others.
20               22.     Defendants used various companies and countless "doing business as" names
21 ("DBAs"), or trade names, to avoid the exposure of Wen and Kim's fraudul
                                                                                         ent scheme. These
22        DBAs were formed in order to limit and/or spread out the number of consum
                                                                                          er complaints to the
23        Better Business Bureau, the Federal Trade Commission, various State Attorne
                                                                                            ys General, and
24        other consumer protection agencies, and to spread out the number of charge
                                                                                          backs to clients
25        across different entities. Entities were closed and new ones were opened complai
                                                                                  as       nts or
26        chargebacks piled up. For example, Premier I was dissolved in January
                                                                                   2019. Just one month
27        later, Premier II was incorporated, with an almost identical name, with
                                                                                  the same address, and
28        with the same identified principal, defendant Wen.


                                                       COMPLAINT
      Case 8:19-cv-01251-MWF-KS Document 1 Filed 06/21/19 Page 6 of 10 Page ID #:6




      1              23.     The DBAs utilized by Wen and Kim and their Companies, inclu
                                                                                               ding Premier,
      2 i~ have included Financial Preparation Services, Premier Stude
                                                                            nt Loan Center, Financial Loan
      3 ' Advisors, Tangible Loan Advisors, Account Preparation Servi
                                                                              ces, Administrative Account
      4     Service, Coastal Shore Financial Group, Doc Management
                                                                           Solutions, First Choice Financial
     5      Center, Prime Document Services, South Coast Financial Cente
                                                                               r, and Direct Account Services.
     6               24.     As of June 7, 2019, Defendant' employees were advised
                                                                                       that the following were
     7      the new DBAs being used by the Companies: Administrative
                                                                             Accounting Center, Best Choice
     8     Financial Center, First Document Services, Global Direc
                                                                       t Accounting Solutions, Keystone
     9     Document Center, Pacific Palm Financial Group,Pacific
                                                                 Shore        s Advisory, Sequoia Account
 10        Management, Signature Loan Solutions, and Yellowstone
                                                                         Account Services.
 11               25.       In order to obtain the lowest possible monthly payment for
                                                                                         their client-borrowers,
 12        and enable Defendants to retain the monthly payments being
                                                                            charged to their client-borrowers,
 13        Defendants trained and instructed their employee loan
                                                                    processors to falsify clients' IDR plan
 14        and recertification requests in a number of ways, including
                                                                          by, among other things,(1)falsely
 15        increasing borrower's family size, without any evidence
                                                                      offamily size or in light of contrary
 16        evidence of smaller family size;(2)falsely representing
                                                                      that borrowers are unemployed, despite
 17        active employment or unconfirmed employment status;
                                                                     and (3)falsely representing borrowers'
 18       income, including by falsifying pay stubs to reflect a lower
                                                                          gross income. These measures were
19        taken without client-borrowers' knowledge or consent.
20               26.       Defendants also trained and instructed their employees to impro
                                                                                            perly use their
21        clients' consumer identification information, including social
                                                                            security numbers, to create and/ar
22        modify consumer's Federal Student Aid ("FSA")identificati
                                                                           on, without their knowledge or
23        consent.
24               27.       Defendants also trained and instructed their employees to
                                                                                       improperly change their
25        clients' address information, substituting one of Defendants
                                                                         ' many addresses, in order to
26        intercept documents relating to the federal student loans of
                                                                         their client-borrowers. Loan
27       processors were similarly instructed to create "fake" email
                                                                       addresses for Defendants' client-
28       borrowers, without their knowledge or consent, in order
                                                                    to redirect electronic communications

                                                        COMPLAINT
     Case 8:19-cv-01251-MWF-KS Document 1 Filed 06/21/19 Page 7 of 10 Page ID #:7




     1    regarding the client-borrowers' student loans to Defendants. As part ofthis scheme,the
     2 i Companies used multiple VPNs to avoid triggering warnings at the DOE.
     3           28.    Defendants' employees were falsely told by Defendants that they were allowed to
     4 ~ ~ make these statements to the DOE because they had "powers of attorney" for their client-
     5    borrowers which entitled them to make such statements. Employees relied on Defendants' false
     6 ~ ~ representations and instructions in submitting IDR plan and recertification requests to the DOE.
     7           29.    By submitting false IDR plan and recertification requests to the DOE,Defendants
     8 L I made or caused to be made false records or statements material to their client-borrowers'
 9        obligation to pay money to the United States.
 10              30.    Relator started working for Premier I in June 2015. In or about June 2016,
 1 1 ~ ~ Relator's employment was transferred to SLAM, where he worked as a loan servicer for the
 12       company from approximately March 2018 through February 2019. During the time of his
 13       employment, Relator expressed to his supervisors concerns about the legality ofthe business
14       practices described above. His complaints were routinely dismissed by Defendants'
15       representatives, who explained in response that the Companies were not doing anything
                                                                                                    wrong.
16       Relator was inexplicably terminated by SLAM on February 15, 2019. Relator believes that
                                                                                                 he
17       was terminated because of the complaints he made during the time of his employment regardin
                                                                                                             g
18       Defendants' business practices.
19              31.    On Apri12, 2019, SLAM filed an action against Relator in the Orange County
20       Superior Court, alleging various causes of action stemming from Relator's employment
21       including interference with contract, interference with prospective economic advantage,
                                                                                                    breach
22       of contract, and trade secret misappropriation. SLAM filed an application for temporary
23       restraining order and a motion for preliminary injunction, seeking to prevent Relator from
24       disclosing any of Defendants' purported trade secret documents, including to the governm
                                                                                                    ent as
25       part of this lawsuit. The application and motion were denied by the Orange County Superior
26       Court on May 8,2019 and May 29, 2019, respectively. Relator filed an anti-SLAPP (strategi
                                                                                                   c
27       lawsuit against public participation) motion on May 7, 2019, which is currently pending.
28             32.     In or around Apri12019, Relator filed a Complaint for Attorney Misconduct


                                                     COMPLAINT
      Case 8:19-cv-01251-MWF-KS Document 1 Filed 06/21/19 Page 8 of 10 Page ID #:8




      1     against Wen with the State Bar of California, bringing to the attent
                                                                                     ion of the State Bar the
     2 fraudulent conduct and practices described herein. In support of
                                                                        this complaint, Relator
     3      submitted to the State Bar statements from four other former emplo
                                                                                     yees of Defendants who had
     4      similar complaints about Wen's unlawful business practices, as
                                                                                 well as the business practices of
     5      Kim and the defendant entities. This complaint remains pendi
                                                                         ng with the State Bar.
     6                                         FIRST CAUSE OF ACTION
     7                       (Violation of the False Claims Act, 31 U.S.C.§ 3729(a)(1)(G))
     8              33.     The preceding paragraphs are re-alleged and incorporated by refere
                                                                                                   nce as if fully
     9     set forth herein.
 10                 34.    Relator, as the original source of information regarding Defen
                                                                                             dants' violations of
 11        the False Claims Act, has direct and independent knowledge
                                                                           of the information on which the
 12        allegations contained herein are based.
 13                 35.    At all times material to this Complaint, Defendants fraudulently
                                                                                                made, or caused
 14        to be made through their agents, fraudulent statements on IDR
                                                                                plan and recertification requests
 15        submitted to the DOE,regarding the financial circumstances of
                                                                                many of their client-borrowers,
 16        including with respect to, among other things, gross incom
                                                                        e, family size and/or employment
 17       status.
18                  36.    At all times material to this Complaint, Defendants either had actual
                                                                                                   knowledge of
19        the falsity, acted in deliberate ignorance ofthe truth or falsity,
                                                                               or acted in reckless disregard of
20        the truth or falsity ofthe records and statements submitted to the
                                                                                 DOE regarding their client-
21        borrowers' financial circumstances.
22               37.      Defendants' false statements had a natural tendency to influe
                                                                                           nce the DOE to
23        assess Defendants' client-borrowers a lower (or no) monthly payme
                                                                                   nt on their student loans.
24               38.      By making fraudulent statements to the DOE in connection
                                                                                          with IDR plan and
25        recertification requests, Defendants have knowingly concealed
                                                                               and knowingly and improperly
26        avoided or decreased an obligation on the part of their client-borr
                                                                                 owers to pay or transmit
27        money or property to the United States.
28              39.       Defendants' false statements, concealment, and avoidance violat
                                                                                              e 31 U.S.C. §

                                                        COMPLAINT
      Case 8:19-cv-01251-MWF-KS Document 1 Filed 06/21/19 Page 9 of 10 Page ID #:9




      1 ~ 3729. Through their violations of 31 U.S.C. § 3729, Defendants have
                                                                              obtain      ed IDR plans for
     2     their client-borrowers, which have included significantly lower month
                                                                                   ly payments than would
     3     have otherwise been due. Defendants have knowingly and recklessly.
                                                                              damaged the United           States
     4     in an amount to be determined at trial.
     5                                     SECOND CAUSE OF ACTION
     6                (Conspiracy to Violate the False Claims Act,31 U.S.C. § 3729(a
                                                                                           )(1)(C))
     7           40.     The preceding paragraphs are re-alleged and incorporated by reference
                                                                                                   as iffully
     8 ~ set forth herein.
     9           41.     Defendants acted in concert, among themselves and with others, to violat
                                                                                                      e the
 10 False Claims Act by knowingly making, using, or causing to be made
                                                                                   or used, a false record or
 11       statement material to an obligation to pay money to the United States
                                                                                  by submitting false IDR
 12       plan and recertification requests with the DOE.
 13              42.     Defendants committed the overt acts described above in furtherance of
                                                                                                   the
 14 ~ conspiracy, including but not limited to, making misrepresentations
                                                                                 on IDR plan and
 15       recertification requests submitted to the DOE regarding the financial
                                                                                  circumstances of many of
 16      their client-borrowers, including with respect to, among other things
                                                                               , gross income,family size
 17      and/or employment status.
18              43.     Defendants' conspiracy violates 31 U.S.C. § 3729(a)(1)(C), in that
                                                                                           Defendants'
19       obtained DOE approval for IDR plan and recertification requests on behalf
                                                                                       oftheir client-
20       borrowers therefore avoiding the appropriate payment of student loan
                                                                                  debt. Defendants have
21       knowingly or recklessly damaged the United States in an amount to
                                                                               be determined at trial.
22                                           PRAYER FOR RELIEF
23              WHEREFORE,Plaintiff United.States ex rel. Frank Hernandez
                                                                                  prays for the following:
24              1.      An award of treble damages, civil penalties, expenses, fees; and costs
                                                                                                 against
25       Defendants,jointly and severally, in accordance with 31 U.S.C. §
                                                                          3729 et seq. for Defendants'
26       violations of 31 U.S.C. § 3729(a)(1)(G);
27
28


                                                      COMPLAINT
     Case 8:19-cv-01251-MWF-KS Document 1 Filed 06/21/19 Page 10 of 10 Page ID #:10




      1         2.     An award oftreble damages, civil penalties, expenses, fees, and
                                                                                         costs against
     2    Defendants,jointly and severally, in accordance with 31 U.S.C
                                                                        . § 3729 et seq. for Defendants'
     3    violations of 31 U.S.C. § 3729(a)(1)(C); and

     4          3.     An award of such other and further relief, legal or equitable, which
                                                                                              the Court
     5    deems just and proper.

     6
     7    Dated: June 21, 2019                           PACHECO & NEACH,P.C.
     8
                                                                                                          ~   ~
                                                                         _,~                  _                ~;~
     9                                                                         ~x                              ~.~-. .
                                                                                          .-..,                      E._.
 to                                                      By:
                                                                ROD PACHECO,Attorneys for Relatar
 11                                                             FRANK HERNANDEZ

 12
 13
 14
 15 ~
 16
17
18

19
20
21
22
23
24

25
26
27

28


                                                   COMPLAINT
